DETAILED ACTION
This action is response to application number 16/536,714, dated on 11/30/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 allowed.
Allowable Subject Matter
Claims 1-20 allowed.
The following is a statement of reasons for the indication of allowable subject matter.
The claims are allowable over the prior art of record, in view of amendment and remarks dated on 11/30/2020 and after further search and consideration, the prior arts of record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the particular features incorporated in each independent claims.  
Thus, claims 1-20 are found to be novel and unobvious over prior art of record. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908. The examiner can normally be reached on Monday to Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOUROUSH MOHEBBI/Primary Examiner, Art Unit 2471                                                                                                                                                                                                                                                                                                                                                                                                         3/04/2021